EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Carol K. Nelson, Chief Executive Officer and President, and Terry Stull, Senior Vice President and Controller of Cascade Financial Corporation (the Corporation), each certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: 1. The Form 10-K of the Corporation for the year ended December 31, 2009 (the Form 10-K), fully complies with requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and 2. The information contained in the Form 10-K fairly presents, in all material respects, the financial condition, and results of operations of the Corporation. This certification is being furnished solely for purposes of Section 906 and is not being filed as part of this report. Date: March 10, 2010 /s/ Carol K. Nelson By:Carol K. Nelson, President and Chief Executive Officer (Principal Executive Officer) Date: March 10, 2010 /s/ Terry Stull By:Terry Stull, Senior Vice President and Controller (Chief Accounting Officer and
